Citation Nr: 1524139	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  06-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973, August 1974 to August 1977, and from December 2003 to April 2004.  He also had service with the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in May 2009 before the undersigned Veterans Law Judge, at the San Antonio, Texas, VA satellite office.  A copy of the transcript of that hearing is of record.  The claim was remanded in April 2010 and February 2011 for additional evidentiary development.  

In February 2012, the Board denied entitlement to a compensable rating for bilateral hearing loss and denied referral for an extraschedular rating.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in June 2013, and the Court entered Judgment also in June 2013, affirming that part of the Board's decision which denied a compensable rating for service-connected hearing loss, but vacated the decision as to the claim for a compensable rating for bilateral hearing loss on the basis of an extraschedular evaluation.  

In January 2014, the Board remanded the claim primarily for an examination by a VA ear, nose, and throat physician, or an audiologist.  The resulting report was to include an opinion as to the functional effects of the Veteran's bilateral hearing loss on his daily activities and employment.  The requested examination was conducted in May 2014, and the report is now of record.  The case is now before the Board for final appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The schedular noncompensable evaluation assigned for the Veteran's service-connected bilateral hearing loss is inadequate and does not contemplate his level of disability and symptomatology; his exceptional disability picture exhibits marked interference with employment comparable to that which would warrant a 10 percent evaluation under the relevant diagnostic criteria at 38 C.F.R. §§ 4.85 - 4.87 (2014).  


CONCLUSION OF LAW

The criteria for an extraschedular evaluation of 10 percent, but no higher, for service-connected left ear hearing loss have been met.  38 C.F.R. §§ 3.321(b)(1), 4.85 - 4.87 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in July 2005 and October 2005 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a letter dated in March 2006.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  The Board further notes that the Veteran was accorded a VA medical examination in May 2014, which, as detailed below, shows the current severity of the service-connected hearing loss.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Extraschedular 

According to 38 C.F.R. § 3.321(b)(1) (2014), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Analysis

At the May 2009 personal hearing, the Veteran testified as to functional limitations due to his hearing loss.  He said that in his work as a mechanic and welder, he was unable to hear his supervisor speaking to him.  He also stated that the nature of his employment required him to concentrate fully on the task at hand because "it's very easy for me to lose my fingers, my hand, or get somebody else hurt."  

The Veteran was examined by VA in June 2010 and March 2011.  In 2010, significant effects on his occupation were noted, but there were no effects on his usual daily activities.  In 2011, the examiner noted that the Veteran's hearing loss did not render him unable to maintain gainful employment.  The examiner further stated that his occupation as a mechanic did not normally have hearing loss requirements.  The Board denied the Veteran's claim in February 2012.  

Subsequently, the Court determined that the Board failed to provide adequate reasons and bases as to the question of an extraschedular rating.  Moreover, the Board relied on an inadequate examination as the examiner did not fully describe the functional effects caused by the Veteran's hearing disability as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Additional VA examination was conducted in May 2014.  At that time, the Veteran reported difficulty hearing speech and soft sounds at work.  It was noted that he had a precipitously sloping profound high frequency hearing loss.  Thus, he would have difficulty hearing soft and high frequency sounds.  As speech was mainly made of low pitches, he would experience difficulty understanding/discriminating speech, (particularly, for example, women's high pitched voices).  Also, as he worked as a mechanic, his hearing loss would make it difficult to hear soft sounds such as detecting air leaks and engine problems.  

The examiner further pointed out that the Veteran would have difficulty understanding speech in background noise.  Background noise was mostly low pitched sounds, where the Veteran had normal hearing thresholds.  When speech was introduced in the presence of background noise, the Veteran would hear greater the low pitched background noise instead of the high frequency speech sounds.  Thus, he would experience difficulty understanding speech on the telephone and when someone was not face to face with him.  Moreover, the absence of visual cues, along with the impaired hearing, would make it more difficult to understand speech in such situations.  The examiner noted that the Veteran showed excellent speech discrimination score "at a most comfortable level bilaterally."  This indicated that with proper binaural amplification and environmental modifications, he would have better access to the speech spectrum facilitating better speech understanding in the aforementioned situations.  

The Board finds that the statements and testimony as provided by the Veteran constitute credible and extensive evidence that the Veteran's particular service-connected bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  His inability to hear engine noises and air leaks is not specifically included in the signs and symptoms covered by the rating criteria.  The rating criteria consider pure tone thresholds and speech discrimination scores.  His work as a mechanic yields a unique disability not addressed by the rating criteria.  Further, his statements and testimony describe marked interference with employment that is not adequately compensated by the regular schedular standards.  While his speech discrimination ability is excellent in an environment without background noise, it is noted that he has increased difficulty when others speak to him in the presence of background, and cannot hear well when using a telephone.  Moreover, as he works as a mechanic, his difficulty in hearing soft pitched work sounds such as air leaking and engine problems, would reasonably represent marked interference with his occupation.  

In light of the foregoing medical evidence, the Board finds that an extraschedular rating for bilateral hearing loss is in order, and that any other interpretation of the evidence seems contrary to the intent of 38 C.F.R. § 3.321(b)(1) (2014).  

The inquiry next becomes at what extraschedular rating should the Veteran's service-connected bilateral hearing loss be assigned.  There is no particular guidance for the Board to follow in making this determination.  While the Veteran testified as to difficulties on the job interacting with his supervisor due to his inability to hear her, he did not reference missing significant periods of time due to his bilateral hearing loss, he did not describe anything more than verbal counseling from his supervisor, and he did not describe an inability to complete his job duties.  Given the nature and severity of the impairment with his employment due to the Veteran's service-connected bilateral hearing loss, the Board will therefore assign a 10 percent evaluation, but not higher, on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).  

						(CONTINUED ON NEXT PAGE)

ORDER

An extraschedular disability evaluation of 10 percent, but no higher, is granted for bilateral hearing loss, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


